REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
 “A vehicle controller, comprising:
a memory, configured to store relationship defining data that defines a relationship between a state of a vehicle that includes at least one of an internal combustion engine and a rotating electric machine and an action variable related to an operation of an operated unit of the at least one of the internal combustion engine and the rotating electric machine; and
circuitry configured to execute:
an obtaining process that obtains a detection value of a sensor that detects the state of the vehicle,
an operation process that operates the operated unit of the at least one of the internal combustion engine and the rotating electric machine based on a value of the action variable that is determined by the detection value obtained by the obtaining process and the relationship defining data,
a reward calculating process that provides, based on the detection value obtained by the obtaining process, a greater reward when a characteristic of the vehicle meets a standard than when the characteristic of the vehicle does not meet the standard,
an update process that updates the relationship defining data by inputting, to a predetermined update map, the state of the vehicle based on the detection value obtained by the obtaining process, the value of the action variable used to operate the operated unit of the at least one of the internal combustion engine and the rotating electric machine, and the reward corresponding to the operation of the operated unit of the at least one of the internal combustion engine and the rotating electric machine,
a detection process that detects that a functional recovery measure has been taken for a component in the vehicle that affects the state of the vehicle created by the operation process, and
a switching process that switches the relationship defining data used in the operation process to post-measure data, when the detection process detects that the functional recovery measure has been taken,
the update map outputs the updated relationship defining data so as to increase an expected return of the reward of a case in which the operated unit of the at least one of the internal combustion engine and the rotating electric machine is operated in accordance with the relationship defining data, and
the switching process includes a process that uses, as the post-measure data, initial data that is the relationship defining data of a state before the update process is executed as the vehicle travels.” in Claim .
“A vehicle control method comprising:
using a memory to store relationship defining data that defines a relationship between a state of a vehicle that includes at least one of an internal combustion engine and a rotating electric machine and an action variable related to an operation of an operated unit of the at least one of the internal combustion engine and the rotating electric machine in the vehicle; and
using circuitry to:
obtain a detection value of a sensor that detects the state of the vehicle,
operate the operated unit of the at least one of the internal combustion engine and the rotating electric machine based on a value of the action variable that is determined by the obtained detection value and the relationship defining data,
based on the obtained detection value, provide a greater reward when a characteristic of the vehicle meets a standard than when the characteristic of the vehicle does not meet the standard,
update the relationship defining data by inputting, to a predetermined update map, the state of the vehicle based on the obtained detection value, a value of the action variable used to operate the operated unit of the at least one of the internal combustion engine and the rotating electric machine, and the reward corresponding to the operation of the operated unit of the at least one of the internal combustion engine and the rotating electric machine,
detect that a functional recovery measure has been taken for a component in the vehicle that affects the state of the vehicle created by the operated unit of the at least one of the internal combustion engine and the rotating electric machine, and
switch the relationship defining data used to operate the operated unit of the at least one of the internal combustion engine and the rotating electric machine to post-measure data, when it is detected that the functional recovery measure has been made, wherein
the update map outputs the updated relationship defining data so as to increase an expected return of the reward of a case in which the operated unit of the at least one of the internal combustion engine and the rotating electric machine is operated in accordance with the relationship defining data, and
the switching the relationship defining data includes using, as the post-measure data, initial data that is the relationship defining data of a state before the relationship defining data is updated as the vehicle travels.” in Claim .
“A non-transitory computer readable medium that stores a program for causing a controller to execute a vehicle control process,
the vehicle control process comprising:
a memory to store relationship defining data that defines a relationship between a state of a vehicle that includes at least one of an internal combustion engine and a rotating electric machine and an action variable related to an operation of an operated unit of the at least one of the internal combustion engine and the rotating electric machine in the vehicle; and
using circuitry to:
obtain a detection value of a sensor that detects the state of the vehicle,
operate the operated unit of the at least one of the internal combustion engine and the rotating electric machine based on a value of the action variable that is determined by the obtained detection value and the relationship defining data,
based on the obtained detection value, provide a greater reward when a characteristic of the vehicle meets a standard than when the characteristic of the vehicle does not meet the standard,
update the relationship defining data by inputting, to a predetermined update map, the state of the vehicle based on the obtained detection value, a value of the action variable used to operate the operated unit of the at least one of the internal combustion engine and the rotating electric machine, and the reward corresponding to the operation of the operated unit of the at least one of the internal combustion engine and the rotating electric machine,
detect that a functional recovery measure has been taken for a component in the vehicle that affects the state of the vehicle created by the operated unit of the at least one of the internal combustion engine and the rotating electric machine, and
switch the relationship defining data used to operate the operated unit of the at least one of the internal combustion engine and the rotating electric machine to post-measure data, when it is detected that the functional recovery measure has been made,
wherein the update map outputs the updated relationship defining data so as to increase an expected return of the reward of a case in which the operated unit of the at least one of the internal combustion engine and the rotating electric machine is operated in accordance with the relationship defining data, and
the switching the relationship defining data includes using, as the post-measure data, initial data that is the relationship defining data of a state before the relationship defining data is updated as the vehicle travels.” in Claim .
Claims  are allowed based on their dependence from allowed independent claims.
The limitations of Claims  of the pending application are not present in the cited references of record.  Additionally, the examiner does not consider it obvious to a person having ordinary skill in the art to combine the cited art of record to arrive at the claimed invention.  Therefore, a notice of allowance has been issued. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                  /SCOTT A REINBOLD/Primary Examiner, Art Unit 3747